—Determination of respondent Parking Violations Bureau, dated July 29, 1996, finding petitioner liable for parking summonses issued on a car of which petitioner was the registered owner, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Louis York, J.]), entered on or about February 19, 1997) dismissed, with costs.
As the owner of the car in question (see, Vehicle and Traffic Law § 2108 [c]; § 239 [1] [a] [2], [3]), petitioner is liable for any fines or penalties assessed against it (Vehicle and Traffic Law § 239 [2] [a]). Petitioner’s claim that his brother used his identification papers to register the car without his knowledge or consent raises an issue of credibility not reviewable by the *38courts (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.